DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 02/08/2021.  Claims 1-20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Previous objections to the specification have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 have been withdrawn in view of remarks.
Applicant's arguments filed 02/08/2021 with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues in substance that the references do not teach the limitations of 1) “determining at least one of a type…” and 2) selecting a layout…based on the type…”.  However, examiner respectfully disagrees.  Particularly, applicant argues that displaying dashboards organized by plant area or equipment type allegedly does not teach determining a type and that selecting a pre-generated dashboard for a plant area or equipment type is allegedly different than determining a type performed by a processing unit.  However, by plant area… by equipment type”, the computing device has determined such types.  Moreover, the claimed limitations do not preclude predefined dashboards (note: that the dashboard is technically not generated until runtime, e.g. when it is rendered for display).   With respect to Sasaki, applicant argues that selecting a device type is allegedly different from a processing circuit determining at least one of a type.  However, user selection of a building equipment type (e.g. figure 6A) or user selection of a space type (e.g. figure 8) causes the processing circuit to determine the selected type.  Applicant further argues that the user interfaces of Scott themselves are allegedly not generated using a layout selected based on the type. The limitations recite “select a layout for the user interface from a plurality of different layouts based on the type of building equipment or the type of space…via the user interface”.  Since the user interface of Scott allows a user to select a layout/dashboard based on a type, Scott reads on the claimed limitation.  Note that the claims do not recite that the determining and selecting are performed automatically, only via a user interface.  In the context of organized dashboards, Scott teaches “hierarchically or logically related set of displays… while going up in the displays may provide a display associated with a higher level of the plant, such as a unit or an area of the plant, and going down may illustrate more detailed information about the particular region of the plant, such a control diagram, an equipment diagram, etc.” (e.g. in paragraph 87 and figure 3).  This at least teaches determining a type of space (user selects a .
As such, the rejections stand.  See rejections below and references for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20140108985 A1) in view of Sasaki et al. (US 20150033136 A1).
As per independent claim 1, Scott teaches a building management system comprising: a plurality of different types of building equipment configured to serve a plurality of different types of spaces in a building or campus, the different types of building equipment configured to perform different building functions (e.g. in paragraphs 57, 85, and 111, “the equipment and instrumentation within the plant to provide the user with a view as to the current state or status of various equipment and process variables within the plant” with different types of “plant area” as seen in figure 3, e.g.  “tanks, mixers”, note: “plant” is interpreted as a building or campus; in paragraphs 24, 87, and 110, “hierarchically or logically related set of displays… going back and forward may go to a display showing a P&ID for a previous or next section of the plant, while going up in the displays may provide a display associated with a higher level of the plant, such as a unit or an area of the plant, and going down may illustrate more detailed information about the particular region of the plant, such a control diagram, an ”; note: “plant” is interpreted as a building or campus,); and a controller comprising a processing circuit (e.g. in paragraph 119, “computer or processor”, etc.) configured to: determine at least one of a type of building equipment or a type of space to be monitored or controlled via a user interface (e.g. in paragraphs 85 and 87, “plant area… equipment type”); select a layout for the user interface from a plurality of different layouts based on the type of building equipment or the type of space to be monitored or controlled via the user interface (e.g. in paragraphs 24, 85, 87, and 110-111, “for particular sections or regions of a plant, for particular equipment within the plant, etc… select one or more such dashboards… by plant area… by equipment type” and figure 3); generate the user interface by populating the selected layout with building equipment-specific information for a particular building equipment or space-specific information for a particular space and provide the user interface to a user device (e.g. in paragraphs 85 and 110-111 and figure 3, “select one or more such dashboards [to] generate a graphical representation of a process plant (the "process graphic")…The process graphic can include, for example, graphic or schematic depictions of field devices (e.g., valves, pumps, sensors, transmitters) that participate in the corresponding process control function, equipment on which these field devices operate (e.g., tanks, mixers), connections for conducting process fluids between the field devices and the equipment (e.g., pipes), and electrical connections between the field ”), but does not specifically teach the selected layout configured for use with a plurality of different building equipment having the type of building equipment or a plurality of different spaces having the type of space.  However, Sasaki teaches a selected layout based on a type of building equipment or a type of space configured for use with a plurality of different building equipment having the type of building equipment or a plurality of different spaces having the type of space (e.g. in paragraphs 136, 139-140, 142-145 and 158-163, “device type… rooms that constitute each floor”, e.g. “selects the device type icon 515 [for air conditioner type, and then] user selects the room icon… operation screens for controlling settings of the devices 200 (air conditioners” and figures 6A, 8, and 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scott to include the teachings of Sasaki for the purpose of allowing a user to easily access items of a particular type.  See also response to arguments above.
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the plurality of different types of building equipment comprise at least two of: heating, ventilation, or air conditioning (HVAC) equipment configured to perform a HVAC function to control temperature, humidity, or airflow within the building or campus; lighting equipment configured to perform a lighting function to adjust an amount of light provided to a space within the building or campus; fire safety equipment configured to perform a fire safety function to detect or alert occupants of a fire in the building or campus; or security equipment configured to perform a security function for the building or campus (e.g. Sasaki, in paragraph 152 and figure 10 air conditioner and illumination, i.e. light).  
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the different types of building equipment are sub-categories of building equipment of the building management system, each different type of building equipment configured to perform a different building function (e.g. Sasaki, in paragraphs 135-136 and 158 and figure 6A, 8, and 41 air conditioner, illumination, shutter; Scott, paragraphs 57 and 111).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the plurality of different types of spaces comprise at least two of a room, multiple rooms, a floor level, a building, or multiple buildings (e.g. Sasaki, in paragraphs 139-140 and figure 5).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the user interface is populated with the space-specific information for the particular space, the space-specific information comprising an indication of building equipment serving the particular space (e.g. Scott, in paragraphs 110-111 and figure 3; Sasaki, in paragraphs 161 and 177 and figures 8 and 10)
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the processing circuit is further configured to: determine a role of a user to which the user interface will be displayed (e.g. Scott, in paragraphs 51 and 85, “his or her organizational role”); and select the layout for the user interface from the plurality of different layouts based on both the role of the user and the type of building equipment or the type of space (e.g. Scott, in paragraphs 24, 85, and 110-111; Sasaki, in paragraphs 161 and 294 and figures 8 and 43).
	Claims 8-13 are the controller claims corresponding to system claims 1-6 and are rejected under the same reasons set forth.
	Claims 15-19 are the controller claims corresponding to system claims 1-3 and 5-6 and are rejected under the same reasons set forth.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20140108985 A1) in view of Sasaki et al. (US 20150033136 A1) as applied above, and further in view of Billi et al. (US 20170123397 A1).
As per claim 7, the rejection of claim 1 is incorporated, but the combination does not specifically teach determine a type of the user device on which the user interface will be displayed; and select the layout for the user interface from the plurality of different layouts based on both the type of the user device and the type of building equipment or the type of space.  However, the combination teaches select the layout for the user interface from the plurality of different layouts based on multiple aspects including the type of building equipment or the type of space (e.g. Scott, in paragraphs 85 and 110-111; Sasaki, paragraphs 142-145 and 158-163) and Billi teaches determine a type of a user device on which a user interface will be displayed and select a display/layout for the user interface further based on a type of the user device (e.g. in paragraph 55, “role of the target user…the type of ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Billi for the purpose of providing relevant dashboards to users.  
Claims 14 and 20 correspond to claim 7 and are rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Derby et al. (US 20140019319 A1) teaches a selected layout configured for use with a plurality of different building equipment having a type of building equipment or a plurality of different spaces having a type of space (e.g. in paragraphs 34-37 and 52, “type of room 140 (e.g., bedroom, bathroom, etc.)… commonly available assets within” and figures 1-3 “room type” and/or “asset type”).  
Hua et al. (US 20150212714 A1) teaches features of the claims (e.g. in figures 1-3).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        05/08/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176